ALLOWANCE
Claims 1-14 and 18-23 are allowed.

Priority
This application has claimed the benefit of Indian Application Number IN201631025850 filed on 07/28/2016. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Arguments
Argument 1, Applicant argues that the combination of Engber and Krane do not explicitly teach the newly amended portions to the independent claims. 
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims has placed independent claim 1 and its dependent claims 2-7, independent claim 8 and its dependent claims 9-14, and independent claim 18 and its dependent claims 19-23, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Engber et al. (US 2009/0055843 A1) and Krane (US 2005/0149206 A1), do not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 18.
The prior art of record teaches a computer-implemented method for automatically adding control properties to a software application [Engber: Abstract], the method comprising: 
Engber: Figs. 3-4, Paras. 40, 43, 53-83, user interface elements provided by an application wherein the elements can be a control with various attributes and actions associated with its type of control]: 
determining a control type of a plurality of control types based on one or more attributes of the first interface control [Engber: Paras. 49, 54-55, control can be identified by one or more of its attributes; Krane: Paras. 9, 21, 45-47, identifying and modifying controls based on control types], and 
associating the control type with the set of one or more control properties of the first interface control [Engber: Figs. 3-4, Paras. 44, 46-47, 49, 55, 57, associating the attribute/actions of the controls to the control descriptions]; 
matching at least a second interface control provided by a second software component to one of the plurality of control types based on one or more attributes of the second interface control [Engber: Paras. 43-44, 109, 127, determining controls of a first application based on the one or more attribute/actions to be used in a second application], wherein the second interface control does not include any control properties [Engber: Paras. 49 54-55 57, these controls do not have associated properties yet]; and 
adding control properties to the second interface control based on control properties of the matching one of the plurality of control types obtained from the first software component [Engber: Paras. 44,109, 113-114, 127, retrieving (i.e. adding) the list of attribute/actions from the first application applicable to the second application]. 


In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of wherein the set of one or more control properties comprise one or more of a textual description of the first interface control, a textual description of an action associated with the first interface control, a name of the first interface control, an automation identifier, or a textual description of a tool tip associated with the first interface control; matching at least a second interface control provided by a second software component to one of the plurality of control types based on matching one or more attributes of the second interface control with one or more attributes of the one of the plurality of control types from the first interface control, wherein the second interface control does not include any control properties from the set of one or more control properties of the first interface control; and adding control .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179